Citation Nr: 0102044	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 
3.810.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  An application for annual clothing allowance based upon a 
right knee disability for which service connection was 
granted in an August 1975 rating decision was first received 
by the RO in August 1997.

2.  An application for retroactive payment of an annual 
clothing allowance with regard to the service-connected right 
knee disorder was received by the RO in January 1999.


CONCLUSION OF LAW

Retroactive payment of clothing allowance prior to August 1, 
1997, for a service-connected right knee disorder based on 
applications submitted in August 1997 and August 1998 is not 
provided for by law.  38 U.S.C.A. §§ 1162, 5101 (West 
Supp.2000); 38 C.F.R. §§ 3.151(a), 3.810 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that causes 
irreparable damage to the veteran's outergarments. 38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date. Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter, both as to 
initial claims and recurring payments under previously 
established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date. The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination. 38 
C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  

Where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law.  Sabonis v 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran was granted service connection for right knee 
disability by rating decision of August 1975.  The record 
reflects that in August 1997, the RO received the veteran's 
claim for an annual clothing allowance.  On the veteran's 
application for clothing allowance, it was indicated that he 
wore a prosthetic or orthopedic appliance because of a 
service-connected disability and that the use of such device 
wore out or tore his clothing.  He was granted a clothing 
allowance on August 27, 1997, effective August 1, 1997.  In 
August 1998, following receipt of a claim in August 1998, the 
veteran was awarded an annual clothing allowance effective 
August 1, 1998.  

An application for retroactive payment of the annual clothing 
allowance was received by the RO in January 1999.  With 
regard to his claim for retroactive benefits, the veteran 
essentially stated that, even though he first applied for the 
benefit in 1997, he was entitled to the benefit since his 
discharge from service in 1970 and that he should not be 
penalized because he did not find out about the law until 
1997.

The veteran did not submit his first application for the 
annual clothing allowance until August 18, 1997.  The veteran 
was paid the annual clothing allowance for the years 1997 and 
1998.  His application for retroactive payment of the annual 
clothing allowance was received by the RO in January 1999.  
However, no claim was submitted within the necessary time 
limit for entitlement to the annual clothing allowance for 
years prior to 1997.  Thus, entitlement to the annual 
clothing allowance for the period from 1970 to 1997 is not 
warranted.  Accordingly, the Board concludes that retroactive 
payment of clothing allowance prior to August 1997 for a 
right knee disability based on applications submitted in 1997 
and 1998 is not provided for by law.  38 U.S.C.A. §§ 1162, 
5101; 38 C.F.R. §§ 3.151(a), 3.810.

The veteran has maintained that he was not advised by VA of 
his potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, VA does not have the 
duty to provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Consequently, the Board concludes that it has no 
alternative but to find that the veteran's claim lacks legal 
merit and must be denied.  Sabonis, supra.


ORDER

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

